DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 11,388,452 in view of Hall (US 2015/0143413).
Patent No. 11,388,452 discloses most of the claim except that the determining of the second videos is based at least in part on a viewing history of the user.
Hall discloses the above missing limitation; determining, the plurality of second videos to be of interest to the user based at least in part on a viewing history of the user; templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058. Furthermore, viewing and other analytical data about users may be used to influence the most appropriate template; see at least paragraphs 0077 and 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patent No. 11,388,452 by the teachings of Hall by having the above limitation so to create templates to produce interstitial content for the user using the viewing and other analytical data about the user to influence the most appropriate template; see at least paragraph 0077.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 10,694,223 in view of Hall (US 2015/0143413).
Patent No. 10,694,223 discloses most of the claim except that the determining of the second videos is based at least in part on a viewing history of the user.
Hall discloses the above missing limitation; determining, the plurality of second videos to be of interest to the user based at least in part on a viewing history of the user; templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058. Furthermore, viewing and other analytical data about users may be used to influence the most appropriate template; see at least paragraphs 0077 and 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patent No. 10,694,223 by the teachings of Hall by having the above limitation so to create templates to produce interstitial content for the user using the viewing and other analytical data about the user to influence the most appropriate template; see at least paragraph 0077.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2015/0143413) in view of Straub (US 2015/0373385).
Regarding claim 1, Hall discloses a method comprising:
identifying, by a processing device, a base media item to provide transition between a first video to be played on the client device and a plurality of second videos playable on the client device after the first video (receiving program; see at least paragraph 0058 and templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058);
causing, by the processing device, the first video to be played on a screen of the client device (displaying programs; see at least paragraph 0058);
causing, by the processing device, the display area of the base media item to be automatically customized to transform the base media item into a custom transition media item that presents information about each of the plurality of second videos playable after the first vide (templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058. Furthermore, viewing and other analytical data about users may be used to influence the most appropriate template; see at least paragraphs 0077 and 0103), wherein causing the display are of the base media item to be automatically customized comprises: 
determining, the plurality of second videos to be of interest to the user based at least in part on a viewing history of the user (templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058. Furthermore, viewing and other analytical data about users may be used to influence the most appropriate template; see at least paragraphs 0077 and 0103);
causing the display area of the base media item to be populated with a plurality of metadata content items, wherein each of the plurality of metadata content items comprises information about a respective one of the plurality of second videos playable after the first video (see at least paragraphs 0046-0047, 0052-0063, 0066, 0068 and 0080); and
causing, by the processing device the base media item with the customized display are to be presented on the screen of the client device before playing any of the plurality of second videos (see at least paragraph 0058).
	Hall is not clear about the base media item comprising a display area to be customized for the user, and wherein the customized display is overlaid with metadata content items of the plurality of media content items each comprising information about the respective one of the plurality of second videos.
	Straub discloses a base media item comprising a display area to be customized for the user, and wherein the customized display is overlaid with metadata content items of the plurality of media content items each comprising information about the respective one of the plurality of second videos; Image frames comprises overlayable zones for overlay with targeted content; see at least paragraphs 0029, 0031, 0050, 0068 and 0070.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hall by the teachings of Straub by having the above limitation so to provide targeted content in image frames of a video; see at least the Abstract.

Regarding claim 2, Hall in view of Straub disclose the method of claim 1 wherein the base media item is initially absent information about the plurality of second videos playable after the first video (Hall; displaying programs; see at least paragraph 0058).

Regarding claim 3, Hall in view of Straub disclose the method of claim 1 wherein causing the display area of the base media item to be populated with a plurality of metadata content items comprises: 
populating an executable presentation template for the base media item with the plurality of metadata content items (Hall; see at least paragraph 0057).

Regarding claim 4, Hall in view of Straub disclose the method of claim 3 wherein causing the base media item with the customized display area to be presented on the screen of the client device comprises:
Synchronizing execution of the populated presentation template with presentation of the base media item on the screen to overlay the customized display area of the base media item with the plurality of metadata content items, wherein the synchronizing creates a custom interstitial transition media item that informs the user about the plurality of second videos playable after the first video (templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058. Furthermore, viewing and other analytical data about users may be used to influence the most appropriate template; see at least paragraphs 0077 and 0103).

Regarding claim 5, Hall in view of Straub disclose the method of claim 4, wherein the execution of the populated executable presentation template results in animation of the metadata content on the screen of the client device, and the display area of the base media item is overlaid with the animation of the metadata content items (Hall; see at least paragraph 0111 in combination with Straub’s zones; see at least the rejection of claim 1).

Regarding claim 6, Hall in view of Straub disclose the method of claim 1, further comprising:
receiving configuration parameters for displaying the plurality of metadata content items in the display area of the base media item, the configuration parameters comprising at least one of a font style, a font size, a font color, a text position, or a type of animation; and
causing the plurality of metadata content items to be display in the display area of the base media item based on the configuration parameters (Hall; see at least paragraph 0057).

Regarding claim 7, Hall in view of Straub disclose the method of claim 1, wherein determining the plurality of second video items comprises: 
determining an amount of time from a current point in time until a start of a next scheduled video in a pre-defined schedule of videos;
receiving, from a recommendation server, time data for a plurality of recommended videos;
determining a time length for respective videos in plurality of recommended videos and for the base media item; and
selecting, based on the time length for respective videos in the plurality of recommended videos and the amount of time from the current point in time until the start of a next scheduled video, the plurality of second videos from the plurality of recommended videos, wherein the time length of the plurality of second videos is not greater than the amount of time from the current point in time to the start of the next scheduled video minus the time length of the base media item (Hall; see at least paragraphs 0051, 0058, 0064, 0106 and 0113-0114).

Regarding claim 8, Hall in view of Straub disclose the method of claim 7, further comprising:
creating a filler playlist comprising the plurality of second videos, wherein the filler playlist is played from the current point in time until the start of the next scheduled video in the pre-defined schedule of videos; and
playing the custom interstitial transition video in between playing of videos in the filler playlist (Hall; see at least paragraphs 0051, 0058, 0064, 0106 and 0113-0114).

Regarding claim 9, Hall in view of Straub disclose the method of claim 7, wherein the first video is scheduled video in the pre-defined schedule of videos (Hall; see at least paragraphs 0051, 0058, 0064, 0106 and 0113-0114).

Claim 10 is rejected on the same grounds as claim 1.
Claim 11 is rejected on the same grounds as claim 2.
Claim 12 is rejected on the same grounds as claim 3.
Claim 13 is rejected on the same grounds as claim 4.
Claim 14 is rejected on the same grounds as claim 5.
Claim 15 is rejected on the same grounds as claim 7.
Claim 16 is rejected on the same grounds as claim 8.
Claim 17 is rejected on the same grounds as claim 1.
Claim 18 is rejected on the same grounds as claim 2.
Claim 19 is rejected on the same grounds as claim 3.
Claim 20 is rejected on the same grounds as claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426